Citation Nr: 0007404	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's son


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.  By rating action dated in November 1994 the Department 
of Veterans Affairs (VA) Regional Office, Louisville, 
Kentucky, denied entitlement to service connection for 
diabetes mellitus as secondary to the veteran's service-
connected residuals of frostbite of both feet.  The veteran 
was duly notified of the decision and did not submit an 
appeal.  In June 1997 the veteran submitted additional 
information for the purpose of reopening his claim.  In a 
November 1997 rating action the regional office held that the 
additional evidence was not new and material and was 
insufficient to reopen the claim.  The veteran appealed from 
that decision.  In November 1998 the veteran and his son 
testified at a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting at the regional office.  
The case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran has established service connection for 
residuals of frostbite of both feet, currently rated 
10 percent disabling.  

2.  In a November 1994 rating action the regional office 
denied entitlement to service connection for diabetes 
mellitus as secondary to the veteran's frozen feet residuals.  
The veteran was duly notified of the decision and did not 
submit an appeal.

3.  In June 1997 the veteran submitted additional information 
for the purpose of reopening his claim.  

4.  The evidence that has been submitted since the November 
1994 rating action is new and is material to the veteran's 
claim.

5.  The veteran's claim for service connection for diabetes 
mellitus as aggravated by the service-connected residuals of 
frostbite of his feet is plausible.  


CONCLUSIONS OF LAW

1.  The November 1994 rating action denying entitlement to 
service connection for diabetes mellitus is final; however, 
new and material evidence has been presented to reopen the 
claim.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1999).  

2.  The veteran has submitted a well-grounded claim for 
entitlement to service connection for diabetes mellitus on 
the basis of aggravation by his service-connected residuals 
of frostbite of the feet.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has maintained that service connection should be 
established for diabetes mellitus on the basis that it is 
secondary to his service-connected residuals of frostbite of 
the feet.  That same issue was denied by the regional office 
in November 1994 and that decision became final.  The 
regional office has affirmed that denial; finding that no new 
and material evidence has been submitted and thus the current 
request cannot be considered a reopened claim.  

The evidence of record at the time of the November 1994 
rating action included a report of the veteran's VA 
hospitalization in January and February 1961 for diabetic 
control.  Various findings were recorded on physical 
examination during the hospitalization.  The final diagnoses 
included diabetes mellitus, treated and improved.

The record also contained a report of hospitalization by the 
VA in July and August 1976 for diabetes mellitus and problems 
resulting from that condition; a report of examination by the 
VA in January 1989 when the diagnoses included diabetes 
mellitus, insulin-dependent and treated, but not very well 
controlled; a report of hospitalized by the VA in October 
1992 when the final diagnoses included diabetes mellitus 
requiring insulin, and a VA general medical examination in 
February 1993 when the diagnosis was adult-onset insulin-
dependent diabetes mellitus.

In June 1997 the veteran submitted a newspaper article which 
included a comment by a VA physician, implying that frostbite 
could be related to various remote illnesses including 
diabetes.  

The veteran was afforded a VA examination in September 1997.  
It was indicated that diabetes mellitus had been diagnosed 
about 36 years previously according to the veteran.  Various 
findings were made on the physical examination including 
findings regarding his lower extremities.  The diagnoses 
included isulin-dependent diabetes mellitus and residuals of 
frostbite.  The examiner noted the article submitted by the 
veteran but concluded that it was unlikely that the veteran's 
diabetes was due to frostbite.  The examiner stated that a 
computer assisted search had produced no articles showing 
frostbite as an etiological agent for diabetes mellitus.  

During the November 1998 Board hearing, the veteran testified 
that he was currently being treated by the VA for his 
diabetes mellitus.  He stated that he had had diabetes 
mellitus for about 40 years and had had problems with his 
feet ever since his discharge from service.  He had received 
treatment from his family doctor, Root (or Route), who was 
deceased.  After the doctor passed away, he went to his 
office and obtained all of the records of treatment and 
brought them to the VA Hospital, Louisville, and turned them 
in.  He had not seen or heard about the records since he 
turned them in at the VA hospital.  He currently did not see 
any physician except for physicians at the VA hospital.

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  A 
recent decision by the U.S. Court of Appeals for the Federal 
Circuit modified the standard for finding whether recently 
submitted evidence is new and material.  Hodge v. West, 155 
F.3d 1356 (1998).  That case removed a standard which 
required that the new evidence raise a reasonable possibility 
that the new evidence would change the outcome of the matter.  

In the Board's opinion, the evidence added to the record 
since the November 1994 rating action bears directly on the 
question of entitlement to service connection for diabetes 
mellitus and meets the current standard for reopening a claim 
set forth in Hodge.  The evidence is considered to be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for diabetes mellitus.  

Once a claim is deemed to be reopened, it must be determined 
whether the claim is well grounded.  Elkins v. West, No. 97-
1534 (U.S. Vet. App. Feb. 17, 1999).  The Board, upon initial 
review to determine this matter, finds that the veteran's 
claim for service connection for diabetes mellitus is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  In 
this regard, the Board recognizes that the VA examiner in 
September 1997 indicated that it was unlikely that the 
veteran's diabetes was due to the frostbite residuals of his 
feet.  However, the examiner did not rule out the possibility 
that there may be aggravation of the diabetes mellitus as a 
result of the frostbite residuals.  Allen v. Brown, 
7 Vet. App. 439 (1995).  Because the regional office has not 
considered the reopened claim on its merits and there are 
elements of the duty to assist which must be satisfied, the 
claim must be returned to the regional office before a final 
Board decision is in order.  


ORDER

New and material evidence has been presented to warrant 
reopening of the claim for service connection for diabetes 
mellitus.  The claim for service connection for diabetes 
mellitus is well grounded.  


REMAND

In view of the Board's decision holding that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for diabetes mellitus and 
that the reopened claim is well grounded, at least to the 
extent of possible aggravation of the diabetes mellitus by 
the service-connected frozen feet residuals, the issue must 
be reviewed by the regional office on a de novo basis.

At the November 1998 Board hearing the veteran related that 
he had been treated by his private physician some 40 years 
earlier for diabetes mellitus and that, although the 
physician is deceased, he had taken all of the physician's 
treatment records to the VA Medical Center, Louisville.  In 
this regard, the report of the veteran's hospitalization at 
that medical facility in January and February 1961 reflects 
awareness of the prior treatment by a private physician for 
diabetes mellitus.  While it is only remotely possible that 
the records from the private physician were incorporated and 
retained in the VA clinical records, their possible 
pertinence requires that the records be checked.  

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:

1.  The regional office should contact 
the VA Medical Center, Louisville, and 
request that that facility provide any 
available clinical treatment records from 
1961 including any records that may have 
been received from the veteran's private 
physician, Dr. Root (or Route).  All such 
records obtained should be associated 
with the claims file.

2.  The veteran's case should then be 
reviewed by the regional office.  In 
particular, the claim for service 
connection for diabetes mellitus should 
be considered on a de novo basis.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




